Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 2/1/21 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims and overcomes all previous rejections.
The previous restriction has been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1-5 is (are) rejected under 35 U.S.C. 103 as being unpatentable over 
Tamano et al. (JP2013036023, listed on IDS).
Tamano (claims, abs., 1, 80, 1-10, tables) discloses a hole-injection/transport polymer of:

    PNG
    media_image1.png
    136
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    114
    283
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    18
    597
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    89
    483
    media_image4.png
    Greyscale

 that is a homolog of the claimed formula (3). Although the reference fails to incorporate additional methylene linkage, -CH2-, in the end group, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compound with additional methylene in the end group.  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    Case laws holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
The references are silent on the claimed property of TGA weight loss.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a compound with substantially similar moieties.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. TGA weight loss , would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that .

Claim(s) 1-5 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Chisaka et al. (JP2013045986, listed on IDS).
Chisaka (claims, abs., 69-80, 1-10, tables) discloses a hole-injection/transport polymer of:

    PNG
    media_image2.png
    114
    283
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    18
    597
    media_image3.png
    Greyscale


160-163, 
    PNG
    media_image5.png
    134
    721
    media_image5.png
    Greyscale
 that is a homolog of the claimed formula (3).  The above homolog case law have been applied to meet the claims.
The claimed TGA weight loss is met by the same inherency rationale in above ¶1.


Claim(s) 1-5 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2013124271, listed on IDS).
Tanaka (claims, abs., tables) discloses a hole-injection/transport polymer of:

    PNG
    media_image6.png
    149
    339
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    159
    535
    media_image7.png
    Greyscale

that is a homolog of the claimed formula (3).  The above homolog case law have been applied to meet the claims.
The claimed TGA weight loss is met by the same inherency rationale in above ¶1.

Claim(s) 1-6 and 20 is (are) rejected under 35 U.S.C. 103 as being unpatentable over IIda et al. (JP 2008063327, listed on IDS).
IIda (claims, abs., examples, 50-61) discloses a hole-injection/transport compound of:



    PNG
    media_image8.png
    208
    208
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    194
    237
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    312
    313
    media_image10.png
    Greyscale

that is a homolog of the claimed formula (3).  The above homolog case law have been applied to meet the claims.
The claimed TGA weight loss is met by the same inherency rationale in above ¶1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-6 and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by IIda et al. (JP 2008063327, listed on IDS).
IIda (claims, abs., examples, 50-61) discloses a hole-injection/transport compound of:

    PNG
    media_image11.png
    368
    359
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    311
    311
    media_image12.png
    Greyscale
 

    PNG
    media_image13.png
    298
    469
    media_image13.png
    Greyscale
 that meets the claimed structure. Note the claimed X can be a group comprising oxatane.  The compound would inherently exhibit the claimed TGA weight loss, because in view of the substantially identical composition (in this case, the disclosed compound structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  
	

	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766